Case 1:21-cv-00643-TCB Document 1-5 Filed 02/12/21 Page 1 of 24




                    Exhibit 5
                          Case 1:21-cv-00643-TCB Document 1-5 Filed 02/12/21 Page 2 of 24




     US8692285 Claim 1                                         Seoul S1WM-3030508006
                               The S1WM-3030508006 is a semiconductor light emitting device, i.e., has a LED chip:

                               “This White Colored surface-mount LED comes in standard package dimension. Package Size:
                               3.0x3.0x0.6mm. The MJT series of LEDs are designed for AC & DC(High Voltage) operation and
                               high Intensity output applications. The MJT is ideal light sources for general illumination applications
                               and custom designed solutions.” (Datasheet (available at
                               http://www1.futureelectronics.com/doc/SEOUL%20SEMICONDUCTOR%20COLTD/S1WM-
                               3030Series.pdf) at 1).




 1. A semiconductor light
 emitting device comprising:




                                                                  1
ACTIVE 53920237v3
                         Case 1:21-cv-00643-TCB Document 1-5 Filed 02/12/21 Page 3 of 24




     US8692285 Claim 1                                        Seoul S1WM-3030508006




                            The S1WM-3030508006 comprises a base substrate:




 a base substrate;




                                                          2
ACTIVE 53920237v3
                             Case 1:21-cv-00643-TCB Document 1-5 Filed 02/12/21 Page 4 of 24




     US8692285 Claim 1                                                   Seoul S1WM-3030508006




 a multilayer epitaxial            The S1WM-3030508006 comprises a multilayer epitaxial structure that includes a first conductive
 structure that includes a first   layer, a second conductive layer (on the right side of the trench) and a light emitting layer that is
 conductive layer, a second        formed between the first conductive layer and the second conductive layer, the first conductive layer
 conductive layer and a light      being disposed on a main surface of the base substrate in such a manner to be positioned closer to the
 emitting layer that is formed     base substrate than the second conductive layer.
 between the first conductive
 layer and the second
 conductive layer, the first
 conductive layer being
 disposed on a main surface
 of the base substrate in such
 a manner to be positioned
 closer to the base substrate


                                                                     3
ACTIVE 53920237v3
                          Case 1:21-cv-00643-TCB Document 1-5 Filed 02/12/21 Page 5 of 24




     US8692285 Claim 1                                       Seoul S1WM-3030508006
 than the second conductive
 layer;




                                                         4
ACTIVE 53920237v3
                         Case 1:21-cv-00643-TCB Document 1-5 Filed 02/12/21 Page 6 of 24




     US8692285 Claim 1                                      Seoul S1WM-3030508006




                                                        5
ACTIVE 53920237v3
                         Case 1:21-cv-00643-TCB Document 1-5 Filed 02/12/21 Page 7 of 24




     US8692285 Claim 1                                      Seoul S1WM-3030508006




                                                        6
ACTIVE 53920237v3
                         Case 1:21-cv-00643-TCB Document 1-5 Filed 02/12/21 Page 8 of 24




     US8692285 Claim 1                                      Seoul S1WM-3030508006




                                                        7
ACTIVE 53920237v3
                           Case 1:21-cv-00643-TCB Document 1-5 Filed 02/12/21 Page 9 of 24




                                 The S1WM-3030508006 comprises a first electrode that is electrically connected to the first
                                 conductive layer and a second electrode that is electrically connected to the second conductive layer:




 a first electrode that is
 electrically connected to the
 first conductive layer;

 a second electrode that is
 electrically connected to the
 second conductive layer;




                                                                    8
ACTIVE 53920237v3
                         Case 1:21-cv-00643-TCB Document 1-5 Filed 02/12/21 Page 10 of 24




     US8692285 Claim 1                                      Seoul S1WM-3030508006




                                                        9
ACTIVE 53920237v3
                         Case 1:21-cv-00643-TCB Document 1-5 Filed 02/12/21 Page 11 of 24




     US8692285 Claim 1                                       Seoul S1WM-3030508006




                                                        10
ACTIVE 53920237v3
                           Case 1:21-cv-00643-TCB Document 1-5 Filed 02/12/21 Page 12 of 24




     US8692285 Claim 1                                                  Seoul S1WM-3030508006




 an insulating film is          The S1WM-3030508006 comprises an insulating film is disposed on each side surface of the
 disposed on each side          multilayer epitaxial structure and part of an upper surface of the multilayer epitaxial structure:
 surface of the multilayer
 epitaxial structure and part
 of an upper surface of the
 multilayer epitaxial
 structure,




                                                                   11
ACTIVE 53920237v3
                         Case 1:21-cv-00643-TCB Document 1-5 Filed 02/12/21 Page 13 of 24




     US8692285 Claim 1                                       Seoul S1WM-3030508006




                                                        12
ACTIVE 53920237v3
                         Case 1:21-cv-00643-TCB Document 1-5 Filed 02/12/21 Page 14 of 24




     US8692285 Claim 1                                       Seoul S1WM-3030508006




                                                        13
ACTIVE 53920237v3
                         Case 1:21-cv-00643-TCB Document 1-5 Filed 02/12/21 Page 15 of 24




     US8692285 Claim 1                                       Seoul S1WM-3030508006




                                                        14
ACTIVE 53920237v3
                           Case 1:21-cv-00643-TCB Document 1-5 Filed 02/12/21 Page 16 of 24




     US8692285 Claim 1                                               Seoul S1WM-3030508006




 a first conductive film and a   The S1WM-3030508006 comprises a first conductive film and a second conductive film disposed on
 second conductive film are      the main surface of the base substrate:
 disposed on the main
 surface of the base
 substrate,




                                                                15
ACTIVE 53920237v3
                         Case 1:21-cv-00643-TCB Document 1-5 Filed 02/12/21 Page 17 of 24




     US8692285 Claim 1                                       Seoul S1WM-3030508006




                                                        16
ACTIVE 53920237v3
                          Case 1:21-cv-00643-TCB Document 1-5 Filed 02/12/21 Page 18 of 24




     US8692285 Claim 1                                                   Seoul S1WM-3030508006
                               The S1WM-3030508006 comprises the second conductive film that is disposed on one side surface of
                               the insulating film (i.e., on the right side of the SEM images)




 the second conductive film
 is disposed on one side
 surface of the insulating
 film,




 a first power feed terminal   The S1WM-3030508006 comprises a first power feed terminal and a second power feed terminal that
 and a second power feed       are disposed on at least one of two main surfaces of the base substrate:
 terminal are disposed on at
 least one of two main
 surfaces of the base
 substrate,




                                                               17
ACTIVE 53920237v3
                         Case 1:21-cv-00643-TCB Document 1-5 Filed 02/12/21 Page 19 of 24




     US8692285 Claim 1                                       Seoul S1WM-3030508006




                             (Datasheet at 15).




                                                        18
ACTIVE 53920237v3
                         Case 1:21-cv-00643-TCB Document 1-5 Filed 02/12/21 Page 20 of 24




     US8692285 Claim 1                                               Seoul S1WM-3030508006




 the first electrode is        The S1WM-3030508006 comprises a first electrode that is electrically connected to the first power
 electrically connected to the feed terminal via the first conductive film:
 first power feed terminal via
 the first conductive film and




                                                                19
ACTIVE 53920237v3
                         Case 1:21-cv-00643-TCB Document 1-5 Filed 02/12/21 Page 21 of 24




     US8692285 Claim 1                                       Seoul S1WM-3030508006




                                                        20
ACTIVE 53920237v3
                           Case 1:21-cv-00643-TCB Document 1-5 Filed 02/12/21 Page 22 of 24




                                 The S1WM-3030508006 comprises a second electrode that is electrically connected to the second
                                 power feed terminal (power terminal on left side of image below) via the second conductive film that
                                 extends over the insulating film on the side surface and the upper surface of the multilayer epitaxial
                                 structure to electrically contact the second electrode on the second conductive layer




 the second electrode is
 electrically connected to the
 second power feed terminal
 via the second conductive
 film that extends over the
 insulating film on the side
 surface and the upper
 surface of the multilayer
 epitaxial structure to
 electrically contact the
 second electrode on the
 second conductive layer.




                                                                   21
ACTIVE 53920237v3
                    Case 1:21-cv-00643-TCB Document 1-5 Filed 02/12/21 Page 23 of 24




                                                   22
ACTIVE 53920237v3
                         Case 1:21-cv-00643-TCB Document 1-5 Filed 02/12/21 Page 24 of 24




     US8692285 Claim 1                                       Seoul S1WM-3030508006




                                                        23
ACTIVE 53920237v3
